DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments and amendments filed 01/28/2022, with respect to the 35 U.S.C. §§112(b), 102 and 103, have been fully considered and are found persuasive. The rejections have therefore been withdrawn. With respect to the §§102 and 103 rejections, Applicant’s arguments are addressed in greater detail below in the “Reasons for Allowance.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable due to the following limitation: “an electrode assembly comprising a plurality of unit electrode plates each comprising a pair of non-coating portion tabs protruding from a first side… wherein the current collector plate is welded in a state in which the first tab and the second tab of each of the plurality of unit electrode plates are bent toward the first side in opposite directions” (emphasis added).
The closest prior art documents are Shinoda (WO2019088053A1), Kim (WO2012023804A2), and Keun (JP2013065568A). Kim and Keun are newly cited art. 

In view of Applicant’s amendment described above and the arguments in the 01/28/2022 response, the undersigned is of the opinion that the claim term, “bent toward the first side in opposite directions” limits the scope of the claims to non-coating portion tabs that are bent such that the ends of the non-coating portion tabs extend in a direction that is non-parallel to the electrode plates of the electrode assembly. See FIGS. 4-6 of the instant application. 
Shinoda does not teach where the end of the non-coating portion tab extends in a direction that is non-parallel to the electrode plates. Shinoda teaches a parallel arrangement and, as noted by applicant, the non-coating portion tabs are “moved in a lateral direction relative to a respective end of the electrode assembly.” Thus, Shinoda does not teach the limitation. Moreover, there is not a teaching, suggestion or motivation to suggest to the skilled person to arrange the non-coating portion tabs of Shinoda such that, “the first tab and the second tab of each of the plurality of unit electrode plates are bent toward the first side in opposite directions.”
Kim discloses stacked electrode plates, where each electrode plate has a pair of non-coating portion tabs (120 or 130, FIG. 7). However, the ends of the non-coating portion tabs are not bent toward the first side. The ends of the tabs are, similarly to Shinoda, moved in a lateral direction relative to the current collecting plate 140 (see FIG. 9).
Keun cures the deficiency of Kim in that Kim teaches bending the non-coating portion tabs (111, FIG. 4) in the same manner as instantly claimed, and the skilled person could combine these prior art elements with Kim according to known methods to yield predictable results.
do not teach the deficient limitation “the first tab and the second tab of each of the plurality of unit electrode plates [being] bent toward the first side in opposite directions” (emphasis added). Moreover, there is no suggestion or motivation in the art to arrive at this claimed limitation. For at least these reasons, claim 1 is allowable of the prior art. Dependent claims 2-4 and 9-10 are allowable by virtue of their dependency upon claim 1. Claim 5 is allowable for the same reasons given with respect to claim 1. Claims 6-8 and 11-14 are allowable by virtue of their dependency upon claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721